Mr. Justice Brown delivered the opinion of the court. This cause must be controlled by the decisions of the Supreme Court in People v. Latham, 203 Ill. 9, and People v. Grover, 203 Ill. 24, which distinctly hold that an ordinance passed under the Sidewalk Act of 1875 (an act to provide additional means for the construction of sidewalks in cities, towns and villages, approved April 15, 1875) can legally provide only for the laying of a sidewalk on one street alone, and not on a number of different streets, and that a special tax levied under an ordinance which ordered such a construction upon many disconnected streets in the same village, could not be sustained. The appellant says in his reply brief that he finds nothing in these cases to sustain appellee’s theory, that under the Act of 1875 a sidewalk cannot be constructed on more than one street under one ordinance. This is an easy way of disposing of the cases, but in view of the fact that in The People v. Grover, the very ordinance which is attacked in the ease at bar was held invalid distinctly for the reason that it provided for the laying of disconnected pieces of sidewalk upon different streets, and therefore was for “a double improvement,” instead of a single one, it is not satisfactory to us. While it might be argued that the decisions in the People v. Latham and the People v. Grover do not preclude an ordinance being valid which might provide for a connected piece of sidewalk around a corner, although upon two streets, they render it certain that neither the ordinance in question here, nor any like it can be valid. It is needless for us to proceed further with the discussion of the judgment and tax sale under which the certificates enjoined by the decree in this cause were issued. If the ordinance was invalid for the reason given, there was no power in the municipality to make the improvement, and no force whatever fin the proceedings of the village clerk in levying the supposed tax to fix a lien on the appellee’s land. The fact that objections were not made in the County Court gives no validity to the pretended tax. It does not matter, therefore,' whether the point made by appellant that no bill of cost of the improvement need be returned to the county collector, is well taken or not. It may be remarked, however, that appellant admits that there must be a bill of-costs filed in the office of the village clerk, certified to by the officer in charge of the construction. A finding of the decree is “that the provision of Section 3 of an Act to provide additional means for the construction of sidewalks in cities, towns and villages, approved April 15, 1875, in force July 1, 1875, was not complied with, in that no bill of costs was made, filed or returned, as providedffin said section and other sections of said act,” and there does not seem to be an assignment of error that this finding is unsupported by the evidence. The appellant objects to the decree because it does not provide for compensation to the holder of the certificates. This does not make the decree erroneous. Where, as here, there never was a valid tax laid on the premises, it is not a condition precedent to enjoining a deed or cancelling the certificates, that anything should be paid to the holder. ■ It would have been erroneous to have compelled it. Glos v. Collins, 110 Ill. App. 121; Boals v. Bachmann, 201 Ill. 340; reversing the Appellate Court of the Third District in Boals v. Bachmann, 103 Ill. App. 427, cited hy appellee. The decree of the Superior Court is affirmed. Affirmed.